Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Ex Parte Quayle Action filed by Applicant on 08/24/2021.
Claims 1-20 have been allowed.
Oath/Declaration
Oath/Declaration:
Oath/Declaration had not been submitted by Applicant by the time the previous Office Action was submitted. In response filed on 08/24/2021, Applicant states that an Oath/Declaration has been filed as part of the Response. Examiner has corroborated that the Oath/Declaration has been filed; therefore this issue has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 05/05/2021 for Reasons for Allowance regarding claims 1, 9 and 20.
Claims 2-8 are also allowed as they further limit allowed claim 1.
Claims 10-19 are also allowed as they further limit allowed claim 9.
The closest prior art references that were found based on an updated search.
HAMMERSCHMIDT et al. US 2018/0136120 - Infrared based spectroscopic gas sensor for measuring concentration of carbon dioxide in surrounding air, has 
Anderson et al. US 2001/0033207 - Phase shifting plasma electromagnetic waveguide for transmitting high frequency power, modifies density of plasma such that electromagnetic waves of various speed are propagated directionally along path.
Fruehling et al. US 2019/0084271 - Method for forming cavity in substrate, involves patterning iris in metal layer to expose oxide layer, forming another metal layer on substrate, and bonding portion of latter metal layer to portion of former metal layer to seal cavity.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 9 and 20; therefore claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867